Exhibit 10.81








RESTRICTED SHARE AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”) is made and entered into
as of August 1, 2017 (the “Grant Date”), by and between Altisource Portfolio
Solutions S.A., a Luxembourg société anonyme (“Altisource” and, together with
its subsidiaries and affiliates, the “Company”), and Marcello Mastioni, an
employee of the Company (the “Employee”).
WHEREAS, The Company desires, by awarding the Employee restricted shares of its
common stock, par value $1.00 per share (“Shares”), to further the objectives of
the Company’s 2009 Equity Incentive Plan (the “2009 Plan”). Capitalized terms
used but not defined herein have the meanings set forth in the 2009 Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:
1.
RESTRICTED SHARE AWARD

This Restricted Share Award is included in and is part of the Employment
Contract signed between Altisource Solutions S.à r.l., a subsidiary of
Altisource, and the Employee with a Commencement Date of August 1, 2017 (the
“Employment Contract”).
The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, 30,000 shares of Restricted Stock (the “Restricted Shares”) on the terms
and conditions herein set forth (the "Restricted Share Award”).
2.
VESTING OF RESTRICTED SHARE AWARD

A.
Vesting Schedule

The Restricted Shares will vest in three (3) equal annual increments commencing
on the first anniversary of the Grant Date and continuing on the second and
third anniversaries thereof. Except as provided in Section 2, Subsections B and
C below, Restricted Shares will not vest unless the Employee is, at the time of
vesting, an employee of the Company.
B.
Accelerated Vesting

If, prior to the vesting of the entire Restricted Share Award, the Employee’s
employment is terminated by reason of death or Disability, all unvested
Restricted Shares shall immediately vest, subject to the requirement that the
Employee has been employed with the Company for a period of at least two (2)
years on the date of death or Disability, and shall be transferred to the
Employee’s legal heirs in case of death.
C.
Vesting Upon Termination Without Cause

If, prior to the vesting of the entire Restricted Share Award, the Employee’s
employment is terminated by the Company without Cause (as such term is defined
in Section 10 Subsection A) within Employee’s first twenty-four (24) months of
employment, unvested Restricted Shares that are scheduled to vest within twelve
(12) months of such termination of employment shall vest on the scheduled
vesting day. For avoidance of doubt, the unvested Restricted Shares that are
scheduled to vest within twelve


1

--------------------------------------------------------------------------------




(12) months of such termination of employment shall vest on the schedule vesting
day notwithstanding any other restrictions, conditions or provisions included in
this Agreement, in the Employment Contract, in the Company’s 2009 Equity
Incentive Plan (the “2009 Plan”) or in any other documents. Any other Restricted
Shares that are unvested on the date of such termination shall immediately
terminate on such date.
3.
OWNERSHIP OF RESTRICTED SHARES; DIVIDENDS

A.
Ownership of Shares

Subject to the restrictions set forth in the Plan and this Award Agreement,
Employee shall possess all incidents of ownership of the Restricted Shares
granted hereunder, including, without limitation, but subject to Section 3,
Subsection B below, the right to receive dividends with respect to such
Restricted Shares (but only to the extent declared and paid to holders of Common
Stock by the Company in its sole discretion), provided, however, that any such
dividends shall accrue, but only be delivered to Employee with respect to
Restricted Shares that have vested, and such dividends shall be treated, to the
extent required by applicable law, as additional compensation for tax purposes
if paid on Restricted Shares. Notwithstanding the foregoing, Employee shall have
no right to vote the Restricted Shares unless and only to the extent the
Restricted Shares have vested in accordance with this Agreement.
B.
Dividends

Any dividends with respect to Restricted Shares (whether such dividends are paid
in cash, stock or other property) (i) shall be subject to the same restrictions
(including the risk of forfeiture) as the Restricted Shares with respect to
which they are issued; (ii) shall herein be encompassed within the term
“Restricted Shares”; (iii) shall be held by the Company for Employee prior to
vesting; and (iv) shall be paid or otherwise released to Employee, without
interest, promptly after the vesting of Restricted Shares with respect to which
they were issued.
C.
Non-Transferability of the Restricted Share Award

The Restricted Share Award shall not be transferable otherwise than by will or
by the applicable laws of descent and distribution. More particularly (but
without limiting the generality of the foregoing), the Restricted Share Award
may not be assigned, transferred (except as aforesaid), pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Share Award
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Restricted Share Award, shall be null and void and
without effect.
4.
TERMINATION OF RESTRICTED SHARE AWARD

In the event of resignation by the Employee (including as a result of
retirement) or in case of termination of the Employee for Cause (as defined in
Section 10 Subsection A), the Restricted Share Award shall terminate and all
unvested Restricted Shares shall be forfeited by the Employee as of the date of
termination. In no event shall the granting of the Restricted Share Award or its
acceptance by the Employee give or be deemed to give the Employee any right to
continued employment by the Company or any of its subsidiaries.


2

--------------------------------------------------------------------------------




5.
CONDITIONS UPON TERMINATION OF EMPLOYMENT

A.
If the Employee is terminated by the Company without Cause (as defined in
Section 10 Subsection A of this Agreement) or resigns for Good Reason (as
defined in the Employment Contract), then, during the Restrictive Period, the
Employee shall receive the Minimum Guaranteed Compensation Payment outlined in
the Employment Contract and shall be subject to the non-compete covenants set
forth in Article 9(a) of the Employment Contract which are incorporated herein
by reference.

B.
The Employee shall be available during the Restrictive Period at reasonable
times to provide information to the Company at the request of the Company’s
management with respect to phases of the business with which he/she was actively
connected during his/her employment, but such availability shall not be required
during usual vacation periods or periods of illness or other incapacity or
without reasonable compensation and cost reimbursement.

C.
In the event that the Employee fails to comply with any of the promises made in
this Section 5, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) Restricted Shares, to
the extent then unvested, will be immediately forfeited by the Employee and
returned to the Company and (b) the Employee will be required to immediately
deliver to the Company an amount (in cash or in Shares) equal to the market
value of any Shares that have vested under the vesting schedule as of the date
of such vesting (the “Share Value”) to the extent such Shares vested at any time
from one hundred eighty (180) days prior to the date of termination of
employment to one hundred eighty (180) days after the date when the Company
learns that the Employee has not complied with any such promise. The Employee
will deliver such Share Value amount to the Company on such terms and conditions
as may be required by the Company. The Company will be entitled to enforce this
repayment obligation by all legal means available, including, without
limitation, to set off the Share Value amount and any other damage amount
against any amount that might be owed to the Employee by the Company.

D.
The Employee acknowledges that in the event that the covenants made in this
Section 5 are not fulfilled, the damage to the Company would be irreparable. The
Company, in addition to any other remedies available to it, including, without
limitation, the remedies set forth in Section 5, Subsection C above, shall be
entitled to injunctive relief against the Employee’s breach or threatened breach
of said covenants.

Any determination by the Board of Directors with regard to Section 5, Subsection
C and Section 5, Subsection D shall be conclusive.
The Employee acknowledges that the Company would not have awarded the Restricted
Shares to the Employee under this Agreement absent the Employee’s agreement to
be bound by the covenants made in this Section 5.
6.
INCOME TAXES

A.
Generally

Except as provided in the next sentence, the Company shall withhold and/or
receive the return of a number of Shares having a fair market value equal to the
taxes that the Company determines it is required to withhold under applicable
tax laws with respect to the Restricted Shares (with such withholding obligation
determined based on any applicable minimum statutory withholding rates), in
connection with the vesting of Restricted Shares. In the event the Company
cannot (under applicable


3

--------------------------------------------------------------------------------




legal, regulatory, listing or other requirements) satisfy such tax withholding
obligation in such method, Employee makes a Section 83(b) election pursuant to
Section 6, Subsection B below, or the parties otherwise agree in writing, then
the Company may satisfy such withholding by any one or combination of the
following methods: (i) by requiring Employee to pay such amount in cash or
check; (ii) by deducting such amount out of any other compensation otherwise
payable to Employee; and/or (iii) by allowing Employee to surrender shares of
Common Stock of the Company which (a) in the case of shares initially acquired
from the Company (upon exercise of a stock option or otherwise), have been owned
by Employee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a fair market value on the date of surrender
equal to the amount required to be withheld. For these purposes, the fair market
value of the Shares to be withheld or repurchased, as applicable, shall be
determined using the opening price of the Shares on the date that the amount of
tax to be withheld is to be determined.
B.
Section 83(b) Election.

Employee hereby acknowledges that he or she may file an election pursuant to
Section 83(b) of the Code to be taxed currently on the fair market value of the
Restricted Shares (less any purchase price paid for the Shares), provided that
such election must be filed with the Internal Revenue Service no later than
thirty (30) days after the grant of such Restricted Shares. Employee will seek
the advice of his or her own tax advisors as to the advisability of making such
a Section 83(b) election, the potential consequences of making such an election,
the requirements for making such an election, and the other tax consequences of
the Restricted Share Award under federal, state, and any other laws that may be
applicable. The Company and its affiliates and agents have not and are not
providing any tax advice to Employee.
7.
CORPORATE TRANSACTIONS

If there shall be any change in the Shares, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, spin off of one
or more subsidiaries or other change in the corporate structure, appropriate
adjustments shall be made by the Company’s Board of Directors in its reasonable
discretion (or if the Company is not the surviving company in any such
transaction, the Board of Directors of the surviving company - with the Board of
Directors of the Company and the surviving company collectively referred to in
this Section 7 as the “Board”) in the aggregate number and kind of Shares
subject to the 2009 Plan and the number and kind of Shares subject to the
Restricted Share Award. Without limiting the generality of the foregoing, in the
event of a restructuring or transaction resulting in some or all of the
Company’s Shares being convertible into equity of a separate company, the Board
shall have the authority to replace outstanding Restricted Shares with any one
or more of the following: (A) adjusted restricted shares of the Company; (B)
adjusted restricted shares on the equity of the separate company; and (C) a
combination of adjusted restricted shares on the shares of both the Company and
the separate company, all as the Board sees as equitable. In the event of any
such restricted share adjustment and/or conversion, the Board shall attempt to
reasonably approximate the aggregate value of the Employee’s outstanding
Restricted Shares under this Agreement. For the avoidance of doubt, in the event
Employee remains employed with the separate company that results from a
restructuring or transaction covered by this Section 7, for purposes of this
Agreement, he/she will be deemed to remain employed as if he/she continued
employment with the Company such that the employment termination provisions
applicable to the Restricted Share Award shall not be invoked unless and until
his/her employment with such separate company shall terminate.


4

--------------------------------------------------------------------------------




8.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS

The Company shall reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue and/or transfer taxes with respect to the issue and/or transfer of Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith and will from time to time use its best efforts
to comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable thereto.
9.
ADDITIONAL CONDITIONS

A.
Employee hereby represents and covenants that (a) any Share acquired upon the
vesting of the Restricted Share Award will be acquired pursuant to the
Employment Contract, and as an investment not with a view to the distribution
thereof within the meaning of the Securities Act of 1933, as amended (the
"Securities Act"), unless such acquisition has been registered under the
Securities Act and any applicable state securities law; (b) any subsequent sale
of any such Shares shall be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, the Employee shall
submit a written statement, in form satisfactory to the Company, to the effect
that such representation (x) is true and correct as of the date of acquisition
of any Shares hereunder or (y) is true and correct as of the date of any sale of
any such Shares, as applicable. As a further condition precedent to the delivery
to the Employee of any Shares subject to the Restricted Share Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance of the Shares and,
in connection therewith, shall execute any documents which the Company shall in
its sole discretion deem necessary or advisable.

B.
The Restricted Share Award is subject to the condition that if the listing,
registration or qualification of the Shares subject to the Restricted Share
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
the Shares hereunder, the Shares subject to the Restricted Share Award shall not
vest or be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company shall use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent or approval.

10.
DEFINITIONS

A.
As used herein in this Agreement, the term “Cause” shall have the meaning
described in articles L.124-10 of the Luxembourg Labor Code.

B.
As used herein in this Agreement, the term “Disability” shall mean a physical or
mental impairment which, as reasonably determined by the Board of Directors,
renders the Employee unable to perform the essential functions of his employment
with the Company, even with reasonable accommodation that does not impose an
undue hardship on the Company, for more than one hundred and eighty (180) days
in any twelve (12) month period, unless a longer period is required by federal
or state law, in which case that longer period would apply.



5

--------------------------------------------------------------------------------




C.
As used herein in this Agreement, the term “Restrictive Period” shall have the
following meaning:

(1)
if the Employment Contract terminates within the first twelve (12) months of
Employment (as defined in the Employment Contract), the Restrictive Period shall
be the twelve (12) month period following the date on which the Employment
Contract terminates

(2)
if the Employment Contract terminates between twelve (12) and thirteen (13)
months of Employment, the Restrictive Period shall be the eleven (11) month
period following the date on which the Employment Contract terminates

(3)
if the Employment Contract terminates between thirteen (13) and fourteen (14)
months of Employment, the Restrictive Period shall be the ten (10) month period
following the date on which the Employment Contract terminates

(4)
if the Employment Contract terminates between fourteen (14) months and fifteen
(15) months of Employment, the Restrictive Period shall be the nine (9) month
period following the date on which the Employment Contract terminates

(5)
if the Employment Contract terminates between fifteen (15) and sixteen (16)
months of Employment, the Restrictive Period shall be the eight (8) month period
following the date on which the Employment Contract terminates

(6)
if the Employment Contract terminates between sixteen (16) months and seventeen
(17) months of Employment, the Restrictive Period shall be the seven (7) month
period following the date on which the Employment Contract terminates

(7)
if the Employment Contract terminates after 17 months of Employment, the
Restrictive Period shall be the six (6) month period following the date on which
the Employment Contract terminates. 

11.
AMENDMENT

In the event that the Company’s Board of Directors amends the 2009 Plan under
the provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s rights under this Agreement may not be amended in a way that
materially diminishes the value of the award without the Employee’s consent to
the amendment.
12.
CONSTRUCTION

In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.
If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of this Agreement, valid


6

--------------------------------------------------------------------------------




and enforceable. If a court declines to amend this Agreement as provided herein,
the invalidity or unenforceability of any particular provision thereof shall not
affect the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision had been omitted.
13.
ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the Company and the
Employee and supersedes all other discussions, correspondence, representations,
understandings and agreements between the parties, with respect to the subject
matter hereof.
14.
HEADINGS

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.
15.
CONFIRMING INFORMATION

By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that he/she has read and
understood the 2009 Plan and this Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.


[SIGNATURE PAGE FOLLOWS]




7

--------------------------------------------------------------------------------










I hereby agree to and accept the terms of this Agreement.


Employee


/s/ Marcello Mastioni
Marcello Mastioni




Altisource Portfolio Solutions S.A.




By: /s/ William B. Shepro                  
Name: William B. Shepro
Title: Chief Executive Officer






Attested by: /s/ Kevin J. Wilcox          
Name: Kevin J. Wilcox
Title: Chief Administration and Risk Officer







8